Citation Nr: 1434460	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  05-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of multiple joints, to specifically include arthritis of the hips.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1987 and from March 2003 to February 2004.  

The Veteran served on active duty from February 1976 to August 1987 and from March 2003 to February 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, declined to reopen the Veteran's claim of entitlement to service connection for arthritis of multiple joints.  

In a March 2010 decision, the Board reopened the claim for service connection for arthritis of multiple joints, to include the hands, and remanded it for additional development.  A subsequent January 2012 rating decision granted service connection for bilateral osteoarthritis (to include of the trigger finger, middle finger, index finger, and thumbs).  

The Board remanded the Veteran's current claim on appeal again in May 2012.  In doing so, the Board noted that the January 2012 decision represented a complete grant of benefits sought on appeal with respect to the issue of service connection for arthritis of the hands.  The Board further pointed out, however, that a June 2010 VA examination report also diagnosed bilateral hip degenerative joint disease (DJD).  Accordingly, the Board determined that this disability should have been considered by the RO when evaluating the claim for arthritis of multiple joints, to include the hands.  Thus, the Board remanded the issue again, in light of the diagnosis of bilateral hip DJD. 

In October 2012, the Board sought clarification from the Veteran with respect to whether she wished to withdraw her appeal as to the issue of entitlement to service connection for arthritis of multiple joints.  The Veteran did not respond; thus her claim remained on appeal.  The Board remanded the claim for further evidentiary development in December 2012 and January 2014.



FINDINGS OF FACT

1.  There is no credible and competent evidence of record linking the Veteran's bilateral hip degenerative joint disease, or any other hip disorder, to her active service or to a service-connected disability.  

2.  There is no current diagnosis for arthritis of any other joint for which service connection is not already in effect. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for arthritis of multiple joints, to specifically include of the hips, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In March 2004 and May 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate her service connection claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  In a March 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Some notice in this case was issued after the Veteran's petition to reopen her previously denied service connection claim for arthritis of multiple joints was initially adjudicated in the November 2004 rating decision.  The Agency of Original Jurisdiction (AOJ) readjudicated her service connection claim on its underlying merits, however, in July 2012 and April 2013 supplemental statements of the case (SSOCs).  Thus, any errors in providing timely notice were thereby cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment records and VA and private medical records have been associated with the claims file to the extent possible.  Additionally, the Veteran has been afforded multiple VA examinations with respect to her claim and an opinion was obtained from a medical professional in VA's Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2013).  

Moreover, the Board finds that the AOJ substantially complied with the Board's December 2012 and January 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim to afford her a VA examination and to ensure that all service treatment records (STRs) were associated with the claims file.  The VA examination reports of record together with the additional VHA opinion adequately addressed the issues raised in the December 2012 remand.  Additionally, correspondence from VA's Record Management Center indicated that no additional STRs were available.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of her service connection claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection

In her March 2004 claim, the Veteran indicated that she was seeking entitlement to service connection for arthritis of multiple joints.  Since that time, service connection has been granted for DJD of the cervical and lumbar spine, and of the right knee, and for osteoarthritis of the hands.  Additionally, service connection was previously in effect for arthritis disabilities of the Veteran's shoulders.  Apart from arthritis involving the Veteran's hips, upon examination, there have been no other identified arthritic joints.  Accordingly, in this decision, the Board specifically considers whether service connection is warranted for arthritis of the Veteran's hips.

      A.  Governing Law and Regulations
      
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  Regarding aggravation, VA will not concede aggravation of a nonservice connected disability by a service-connected disability unless there is a baseline for the claimed disability shown by medical evidence created prior to the claimed aggravation. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995), en banc.

In making all determinations, the Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

In determining the probative value to be assigned to a medical opinion, the Board must assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

Considering first the current disability requirement for arthritis of the Veteran's hips, an MRI conducted during a June 2010 VA examination identified DJD.  Additionally, the March 2013 VA examination report identified osteoarthritis, osteopenia, and sacroiliac (SI) joint arthritis involving the Veteran's hips and thighs.  Based on this evidence, the Veteran clearly has current arthritis of the hips, and other hip disability.  

Turning to the remaining elements of service connection, in-service incurrence of disease, event, or injury, and a nexus between the currently diagnosed hip disabilities and her service, a review of the Veteran's STRs reveals multiple references to supra pronation and required use of orthotics.  A March 1988 post-service VA treatment record noted that her left leg was shorter than her right by approximately one-quarter to one-half inch.  Continuing treatment records following her first period of service reveal a diagnosis of fibromyalgia and osteoarthritis in March 1995, which appear to only involve her wrists.  A February 2002 record referenced chronic bursitis, although the hips were not expressly mentioned, and later references to bursitis specifically focus on the shoulders and knees.  An August 2002 bone density (DEXA) scan report noted that the Veteran was to be evaluated for osteoporosis, status post hysterectomy.  The DEXA scan revealed osteopenia of the left hip, with a T-score of negative 1.39 at Ward's area.  

STRs pertaining to the Veteran's second period of service reveal multiple orthopedic-related complaints, including complaints of knee pain, leg pain, shoulder pain, and pain involving her hands and wrists.  These records do not, however, reveal complaints of hip pain.  Her February 2004 separation examination noted her complaints of swollen or painful joints but did not include any description of hip joint related signs or symptoms.

In an effort to determine the nature and etiology of her multiple claimed joint disabilities, the Veteran was afforded a VA examination in June 2010.  She reported having pain in her lower back that extended to her left leg, including the hip.  The examination report indicated, however, that the Veteran did not have symptoms of hip pain, instability, giving way, stiffness, weakness, or incoordination; however, these findings were only reported for the left hip.  No constitutional symptoms of arthritis were reported.  The Veteran did report, however, that she was unable to walk for more than a few yards.  Repetitive range of motion testing revealed pain of the bilateral hips.  A June 2010 MRI report revealed an impression of DJD of the Veteran's bilateral hips, greater on the left side than right.  The superior aspect of the left acetabulum showed focal bone marrow edema, which was noted to possibly be related to degenerative joint changes versus focal contusion.  A small amount of right hip joint effusion was also noted.  The VA examiner did not provide an opinion as to the etiology of the Veteran's DJD of the hips.

An additional VA examination was conducted in June 2012.  During that examination, however, the Veteran denied having any arthritis involving her hips and denied any problem at all with her hips.  The examiner consequently did not provide any hip related findings.  

A subsequent VA examination was conducted at the Board's request in March 2013.  The examiner diagnosed osteoarthritis, osteopenia, and sacroiliac (SI) joint arthritis all involving the hips.  The Veteran described a history of foot disability and knee disability, and she reported having pain in her SI joints with radiation down to her buttocks and thighs.  She denied any trauma or injury; however, she reported noticing gradual, progressively worsening pain.  Physical findings included reduced ranges of motion and tenderness in the SI joint, bilaterally. 

The VA examiner opined that the Veteran's claimed hip disability was less likely than not incurred in or caused by any in-service injury, event, or illness.  The examiner reasoned that the etiology of the Veteran's hip pain was multifactorial.  She had radiologic evidence of arthritis in both her hip joints and SI joints diagnosed after service, and she was diagnosed with fibromyalgia in 1995.  She was found to have a seven millimeter leg length discrepancy which may not cause a significant pelvic tilt but could contribute to her hip pain.  The examiner concluded that while leg length discrepancy can have many causes, it was most commonly congenital.  Thus, the examiner concluded that the Veteran's claimed hip disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner opined that the hip arthritis was caused by the wear and tear of aging.  

The VA examiner additionally provided the opinion that the Veteran's claimed hip disability was less likely than not proximately due to or the result of a service-connected condition.  Here, the examiner noted that the Veteran had chronic foot pain and knee pain, in addition to cervical spine and lumbar spine arthritis.  She further noted, however, that the Veteran's gait was non-antalgic, and in fact was normal.  Where hip arthritis was bilateral and symmetrical, and where there was an absence of gait abnormalities, the examiner opined that her hip arthritis was much more likely due to aging.  The examiner also noted that the presence of arthritis in multiple joints favored the argument that her osteoarthritis was due to aging.  

Finally, the examiner opined that the Veteran's claimed hip disability was not at least as likely as not aggravated beyond its natural progression by her service-connected disabilities.  In providing this opinion, the examiner noted that the Veteran had several risk factors for developing multiple joint osteoarthritis, including obesity, age, and trauma to the right knee.  Thus, the examiner concluded that she likely would have developed multiple joint osteoarthritis, including of the bilateral hips, regardless of her coexisting feet, cervical, lumbar, and knee conditions because of her other risk factors.  

The examiner above did not discuss the Veteran's multiple reports of hip pain during her first period of service or her hip-related diagnoses, including trochanteric bursitis and fasciitis of the fascia lata, made during service.  Rather, the examiner appeared to focus specifically on the Veteran's post-service fibromyalgia and likely congenital leg length discrepancy.  Thus, the Board requested a medical expert opinion from a VHA healthcare professional with respect to whether it was at least as likely as not that any diagnosed dip disability was incurred during or as a result of her service, with respect to whether diagnosed osteopenia as likely as not increased in severity during service beyond, and with respect to whether any diagnosed hip disability was caused or aggravated by any other service-connected disability.  

The requested VHA specialist opinion was obtained in August 2013.  The VHA specialist opined that it was not likely that any of the disabilities diagnosed during the Veteran's service (including left thigh muscle strain, left trochanteric bursitis, left fasciitis of fascia lata and left tight abductor muscle group and short left leg) contributed to or resulted in her currently diagnosed hip arthritis, hip osteopenia, or SI joint arthritis.  The VHA specialist explained that the disabilities diagnosed during the Veteran's first term of service were believed to be self-limited, and were not known to contribute to or cause hip or SI arthritis.  The specialist further noted that osteopenia was a precursor to osteoporosis, which is a metabolic bone disease and in no way related to disabilities diagnosed during the Veteran's first period of service.  The specialist concluded that the current diagnosed disabilities were not likely due to the Veteran's service in any way.  Here, the specialist noted that many individuals in the Veteran's age cohort suffer from these same conditions without a history of service.

The VHA specialist further provided the opinion that it was not likely that any of the Veteran's current hip disabilities were caused or aggravated by service-connected DJD of the lumbar or cervical spine, DJD of the right knee with lateral instability and limitation of extension, bilateral pes cavus, hallux valgus, or myositis and myalgia of the right tibia and fibula.  Here, the VHA specialist noted that through his experience and based on review of medical literature, none of these service-connected disabilities are known to cause or aggravate hip or SI arthritis or osteopenia.  In short, the specialist noted that he could find no evidence to suggest that any current hip disability was aggravated beyond its natural progression by her service or any service-connected disability.  

The Board finds the VHA specialist's opinion to be fully informed, well-reasoned, and fully articulated.  The opinion addressed relevant theories of service connection for the Veteran's claimed hip disabilities and the specialist noted that there was no evidence to suggest that any of the Veteran's currently diagnosed hip disabilities (osteoarthritis, osteopenia, or sacroiliac (SI) joint arthritis) was incurred during or as a result of her active service.  See Nieves-Rodriguez, 22 Vet. App. at 303-304.  

Following the Board's most recent, January 2014 remand, an additional medical opinion was provided with respect to the etiology of the Veteran's hip arthritis.  The February 2014 opinion essentially concurred with prior medical opinions of record, and maintained that the Veteran's current hip disabilities were not at least as likely as not etiologically related to her service.

Based on the evidence of record, to especially include the VA examiner and VHA specialist opinions, the Board cannot make a finding that the Veteran has a current hip disability, to include diagnosed osteoarthritis, osteopenia, or SI joint arthritis, that is etiologically related to her active service, either directly or by means of another service-connected disability.  

The foregoing evidence clearly shows that the Veteran's current hip disabilities were not incurred during service.  Rather, the medical opinions of record have offered an alternative etiology for her current hip disabilities, as they have been determined to be more related to the advancement of her age.  Additionally, the Board observes that the Veteran is not competent to diagnose or to opine as to the etiology of any of her current hip disabilities, as she lacks the medical expertise.  See Jandreau, 492 F.3d at 1377.  Finally, the Board notes that the Veteran has not specifically contended that she experienced a continuity of hip symptomatology since her separation from service.

Where there is no competent or credible evidence of record showing that the Veteran has a current (non service-connected) joint arthritis, to especially include an arthritis of the hips that is etiologically related to her active service, either by direct means or by means of another service-connected disability, service connection for her claimed arthritis of multiple joints must be denied.  

      C.  Pre-Existing Osteopenia

As the evidence of record raises the contention that the Veteran's osteopenia (although not arthritis) which was diagnosed via radiological findings in August 2002, before her second period of service, may have been aggravated by that period of service, the Board finds it prudent to briefly address the issue of in-service aggravation of a pre-existing disability.  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2013).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2012).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Here, an entrance examination for the Veteran's second period of service is not of record, therefore, the presumption of soundness does not attach.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Thus, considering osteopenia to have preexisted the Veteran's service, her claim would be one for aggravation of the preexisting disability.  38 C.F.R. § 3.306 (2013).  A preexisting disability is considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that such increase was due to the natural progress of the disability.  Id. 

In the instant case, there is no evidence of record suggesting an increase in severity of the Veteran's osteopenia during her second period of service.  As noted, there are no hip related findings during such service, and her February 2004 separation examination contained no indication of hip problems.  Moreover, she has not alleged hip problems during that term of service.

Additionally, the VHA specialist provided the opinion that it was not likely that the Veteran's osteopenia underwent an increase in severity beyond its natural progression during her second period of service.  The specialist clarified that although it is impossible to determine the true natural progression of a specific individual's course of osteopenia, it was highly unlikely that her service contributed to the condition.  The examiner also reiterated prior findings regarding the metabolic nature of osteopenia, and that it was likely in no way related to any other hip or leg diagnoses the Veteran was known to have. 

Moreover, the March 2014 VA examiner also noted that a DEXA scan was not done during the Veteran's second service period with which to compare the 2002 scan results.  Therefore, the examiner noted that worsening severity of her osteopenia could not be fully ascertained without resorting to speculation.  The examiner further noted, however, that osteopenia and osteoporosis improve with physical activity and worsen with inactivity, and that in general, service members are more physically active during service because of the structured exercise regimen and physical training tests that they need to pass.  Therefore, the examiner concluded that it was less likely that active duty service worsened her osteopenia, and that any worsening changes would likely have been due to the natural progression of the disease.

Based on these fully informed, fully articulated, and well-reasoned opinions, the Board cannot make a finding that osteopenia was aggravated during the Veteran's second period of service.  

For the reasons and bases provided above, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for arthritis of multiple joints, to specifically include the hips.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).  Accordingly, the Veteran's claims for service connection for arthritis of multiple joints, to specifically include arthritis of the hips, is denied.


ORDER

Entitlement to service connection for arthritis of multiple joints, to specifically include arthritis of the hips, is denied



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


